         Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 1 of 18


 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
 6                                    EASTERN DISTRICT OF CALIFORNIA
 7
         PRINCIPAL LIFE INSURANCE                                Case No. 1:19-cv-00147-DAD-SKO
 8       COMPANY,
                                                                 ORDER ON PLAINTIFF’S MOTION
 9                       Plaintiff,                              FOR ORDER OF DISCHARGE,
                                                                 DISMISSAL WITH PREJUDICE, AND
10              v.                                               AWARD OF COSTS AND ATTORNEY’S
                                                                 FEES
11       RAYMOND CALLOWAY, BERNICE
         ENGLISH, FANNIE M. BEARD, ESTHER                        (Doc. 109)
12       M. LEE, ROSE MARY PORTIS, RONALD
         CALLOWAY, DAISY CALLOWAY,
13       RODNEY CALLOWAY, J.D. FLORENCE,
         JR., and the ESTATE OF GENEVA
14       PERKINS,
15                       Defendants.
16       _____________________________________/
17

18                                            I.       INTRODUCTION

19           The matter before the Court is Plaintiff Principal Life Insurance Company (“Plaintiff”)’s

20 “Motion for Order of Discharge, Dismissal with Prejudice and Award of Costs and Attorney Fees.”1

21 (Doc. 109.) No defendant in this action submitted an opposition to Plaintiff’s motion, so the motion

22 is therefore deemed unopposed. The Court reviewed the motion and all supporting material and

23 found the matter suitable for decision without oral argument. The hearing set for January 13, 2021,

24 was therefore vacated.2 (Doc. 117.)

25           Having considered the briefing, and for the reasons set forth below, Plaintiff’s motion for

26
     1
27    The parties consented to the jurisdiction of a U.S. Magistrate Judge. (See Doc. 108.)
     2
      Plaintiff’s motion was initially filed on September 29, 2020, and set to be heard on November 18, 2020. (Docs. 109
28   & 111.) Due to their pro se status, some defendants did not receive notice of the hearing or the deadline to file an
     opposition to the motion, and the hearing was continued to January 13, 2021. (Doc. 114.)
         Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 2 of 18


 1 discharge and dismissal will be granted and Plaintiff’s motion for attorneys’ fees will be granted in

 2 part in a reduced amount.

 3                                              II.      BACKGROUND3
 4            Geneva Perkins (“Decedent”) had an annuity with Plaintiff (the “Annuity”) since 2008.
 5 (Doc. 109-1 at 2.) The application for the Annuity originally designated Decedent’s nephew,

 6 Raymond Calloway (“Raymond”), as the primary beneficiary. (Id.) In the ensuing years, the

 7 beneficiary of the Annuity changed several times, with each of Bernice English, Fannie Beard,

 8 Esther M. Lee, Rose Mary Portis, Ronald Calloway (“Ronald”), Daisy Calloway (“Daisy”), Rodney

 9 Calloway (“Rodney”), and J.D. Florence, Jr. (“Florence”) having been named the primary

10 beneficiary or beneficiaries at one point. (Id. at 2–4.) In 2015, allegations of elder abuse of

11 Decedent were raised, in addition to questions about Decedent’s competency, and in 2016, Plaintiff

12 changed the beneficiary on the Annuity to Decedent’s estate. (Id. at 3, 5.)

13            Decedent died on November 18, 2018. (Doc. 109-1 at 5.) Raymond, Beard, Lee, Portis,
14 Ronald, Daisy, Rodney, and Florence (collectively, “Defendants”) have not been able to reach an

15 agreement regarding the proceeds of the Annuity. 4 (Id. at 5.) Unable to determine the proper

16 beneficiary, Plaintiff filed this interpleader action against Defendants on February 1, 2019. (Doc.

17 1.) On May 19, 2020, the Court received from Plaintiff the interpleader deposit in the amount of

18 $115,448.94, which is the annuity benefit payable under the Annuity plus interest.5 (Doc. 70.) On

19 September 29, 2020, Plaintiff filed the instant motion. (Doc. 109.)

20                                                III.     DISCUSSION
21            “In an interpleader action, the ‘stakeholder’ of a sum of money sues all those who might
22 have claim to the money, deposits the money with the district court, and lets the claimants litigate

23 who is entitled to the money.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1265 (9th Cir.

24 1992). “The main purpose of interpleader actions is to protect the stakeholder from the expense of

25 multiple lawsuits and from having to contend with inconsistent or multiple determinations of

26
     3
       Facts set forth in the background section are taken from the motion.
     4
27     After learning that English passed away in June 2009, Plaintiff voluntarily dismissed her from the action. (See Docs.
     32 & 34.)
     5
28     On May 27, 2020, the Court ordered that $5,000 of the deposited funds be disbursed to Daniel L. Harralson, Esq.,
     counsel for defendant Estate of Geneva Perkins, as a retainer for his representation. (Doc. 77.)

                                                               2
         Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 3 of 18


 1 liability.” Field v. United States, 424 F. Supp. 3d 904, 907 (E.D. Cal. 2019). “Procedurally, an

 2 interpleader action encompasses two stages.             First, the court determines the propriety of
 3 interpleading the adverse claimants and relieving the stakeholder from liability. The second stage

 4 involves an adjudication of the adverse claims of the defendant claimants.” Metro. Life Ins. Co. v.

 5 Billini, No. 2:06–cv–02918 WBS KJM, 2007 WL 4209405, at *2 (E.D. Cal. Nov. 27, 2007)

 6 (citations and internal quotation marks omitted). The motion presently before this Court focuses on

 7 the first stage of the interpleader process. Plaintiff seeks: (1) to discharge itself from all liability

 8 and be dismissed with prejudice from the litigation; (2) a permanent injunction from all future

 9 related litigation; and (3) to recover attorneys’ fees. (Doc. 109-1.)

10 A.        Jurisdiction
11           Jurisdiction over an interpleader may be established in two distinct manners.
12           A “Rule interpleader” may be brought pursuant to Fed. R. Civ. P. 22 (“Rule 22”).
             However, Rule 22 is a procedural device and does not alone establish subject-matter
13           jurisdiction. Therefore, a Rule interpleader action is proper only when jurisdiction
             can be established under general statutes governing federal court jurisdiction.
14           Alternatively, subject-matter jurisdiction for a “Statutory interpleader” may be
             established pursuant to 28 U.S.C. § 1335 when there exists “minimal diversity”
15           between the claimants and the amount in controversy exceeds $500.
16 Herman Miller, Inc. Ret. Income Plan v. Magallon, No. 207CV00162MCEGGH, 2008 WL

17 2620748, at *2 (E.D. Cal. July 2, 2008) (citations omitted).

18           Here, Plaintiff does not plead facts establishing minimal diversity under 28 U.S.C. § 1335
19 but instead fashions the complaint and motion for discharge as a Rule 22 interpleader action based

20 on diversity jurisdiction pursuant to 28 U.S.C. § 1332 (“Section 1332”). (Doc. 1, ¶ 11; Doc. 109 at

21 6.) Section 1332(a)(1) provides that the district courts shall have original jurisdiction over all civil

22 actions where the matter in controversy exceeds $75,000 and is between citizens of different states.

23 28 U.S.C. § 1332(a)(1). Plaintiff pleads that it is incorporated in Iowa, with its principal place of

24 business in Des Moines, Iowa, Defendants are all California residents, and the value of the Annuity,

25 as of the date of Decedent’s death, was $112,077.41. (Doc. 1, ¶¶ 1–10, 39.) Accordingly, the Court

26 has subject matter jurisdiction under Rule 22 over Plaintiff’s interpleader complaint based on
27 diversity.

28 ///

                                                       3
      Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 4 of 18


 1 B.       Plaintiff’s Motion for Discharge and Dismissal
 2          1.     Legitimate Fear of Multiple Litigation or Multiple Liability as to the Annuity
 3          Rule 22(a)(1) pertains to interpleader actions by a plaintiff and states:
 4          Persons with claims that may expose a plaintiff to double or multiple liability may
            be joined as defendants and required to interplead. Joinder for interpleader is proper
 5          even though: (A) the claims of the several claimants, or the titles on which their
            claims depend, lack a common origin or are adverse and independent rather than
 6          identical; or (B) the plaintiff denies liability in whole or in part to any or all of the
            claimants.
 7

 8 Fed. R. Civ. P. 22(a)(1).

 9          “Interpleader is appropriate if the stakeholder-plaintiff has a real and reasonable fear of
10 double liability or vexatious, conflicting claims. This danger need not be immediate; any possibility

11 of having to pay more than is justly due, no matter how improbable or remote, will suffice.”

12 Prudential Ins. Co. of Am. v. Wells, No. C09–0132 BZ, 2009 WL 1457676, at *2 (N.D. Cal. May

13 21, 2009) (citations and internal quotation marks omitted). As such, “[t]he court’s jurisdiction in an

14 interpleader action extends both to potential and actual claims.” United Investors Life Ins. Co. v.

15 Grant, No. 2:05–CV–1716–MCE–DAD, 2006 WL 1282618, at *2 (E.D. Cal. May 9, 2006).

16          Plaintiff has demonstrated that it has a real and legitimate fear of multiple litigation with
17 regard to claims against the Annuity. Each of the Defendants was named the primary beneficiary

18 or beneficiaries of the Annuity at one point prior to Decedent’s death (see Doc. 1 at 2–4; Docs. 1-2,

19 1-3, 1-4, 1-8, 1-10), and the suspicions of elder abuse and the unclear onset date of Decedent’s

20 incompetency (see Doc. 1 at 4–6; Docs. 1-7, 1-9, 1-11) raise questions about the validity of some of

21 the beneficiary designations. Given the multiple conflicting claims to the Annuity proceeds from

22 the Defendants and the uncertainty as to whom the proper primary beneficiary (or beneficiaries),

23 the Court finds that Plaintiff has met its burden of showing that it “may be exposed to double or

24 multiple liability” under Rule 22(a)(1). Thus, interpleader is proper.

25          2.     Propriety of Discharge and Dismissal
26          If the court determines that an interpleader is proper, it may discharge the stakeholder from
27 further liability. Transamerica Life Ins. Co. v. Shubin, No. 1:11–cv–01958–LJO–SKO, 2012 WL

28 2839704 at *6 (E.D. Cal. July 10, 2012); see also Wells Fargo Bank v. PACCAR Fin. Corp., No.

                                                       4
         Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 5 of 18


 1 1:08–cv–00904 AWI SMS, 2009 WL 211386, at *2 (E.D. Cal. Jan. 28, 2009) (explaining that in a

 2 rule interpleader action, “[i]f an interpleading plaintiff has no interest in the stake, the plaintiff

 3 should be dismissed”). “A court should readily discharge a disinterested stakeholder from further

 4 liability absent a stakeholder’s bad faith in commencing an interpleader action, potential

 5 independent liability to a claimant, or failure to satisfy requirements of rule or statutory

 6 interpleader.” OM Financial Life Ins. Co. v. Helton, No. 2:09–cv–01989 WBS EFB, 2010 WL

 7 3825655, at *3 (E.D. Cal. Sept. 28, 2010).

 8            In support of discharge, Plaintiff contends that it is “an innocent stakeholder” whose only
 9 obligation is to pay out the Annuity proceeds, which it has deposited with the Court. (See Doc. 109-

10 1 at 6–7.) The Court finds that Plaintiff has shown no other interests in the litigation or bad faith in

11 initiating the proceedings. Furthermore, no oppositions have been filed against Plaintiff’s motion,

12 and, as discussed above, the requirements of rule interpleader have been met.                                 Therefore,
13 discharging Plaintiff from all liability and dismissing it with prejudice from the case is appropriate.

14            In “any civil action of interpleader,” in addition to discharging the interpleading plaintiff
15 from further liability, the court may enjoin the parties from instituting further related actions and

16 make all other appropriate orders. 28 U.S.C. § 2361; Great Am. Life Ins. Co. v. Brown-Kingston,

17 No. 218CV02783MCEKJN, 2019 WL 8137717, at *3 (E.D. Cal. May 14, 2019). Plaintiff brought

18 this interpleader action as a disinterested stakeholder solely to determine the proper part(ies) to

19 receive the Annuity and to avoid potential future litigation. Accordingly, the Court will enjoin all

20 Defendants and future claimants from any future claims against Plaintiff related to the Annuity.

21 C.         Plaintiff’s Request for Attorneys’ Fees
22            Plaintiff seeks $44,715.00 in attorneys’ fees, which constitutes 38.7 percent of the
23 interpleaded fund of $115,448.94.6 (Doc. 109 at 9.) “Generally, courts have discretion to award

24 attorney fees to a disinterested stakeholder in an interpleader action.”                         Abex Corp. v. Ski’s
25 Enterprises, Inc., 748 F.2d 513, 516 (9th Cir.1984). Fee awards in interpleader actions are “typically

26 modest” because “there is an important policy interest in seeing that the fee award does not deplete
27
     6
28    The supplemental declaration in support of the motion states that Plaintiff is not seeking reimbursement of costs. (Doc.
     113 at 3.)

                                                                5
       Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 6 of 18


 1 the fund at the expense of the party who is ultimately deemed entitled to it.” Trustees of Directors

 2 Guild of America–Producer Pension Benefits Plans v. Tise, 234 F.3d 415, 426–27 (9th Cir. 2000);

 3 see also Allianz Life Ins. v. Agorio, 852 F. Supp. 2d 1163, 1168 (N.D. Cal. 2012); Billini, 2007 WL

 4 4209405, at *3. The Court “undertakes a lodestar analysis to guide its determination regarding the

 5 appropriate amount of attorneys’ fees and costs.” Allianz Life Ins., F. Supp. 2d at 1168. “The

 6 amount of fees to be awarded in an interpleader action is committed to the sound discretion of the

 7 district court.” Tise, 234 F.3d at 426. The Court addresses the reasonableness of Plaintiff’s

 8 requested hourly rates and hours expended in turn.

 9          1.      Hourly Rates
10          The burden of establishing entitlement to an attorneys’ fee award lies solely with the
11 claimant. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). “[T]he burden is on the fee applicant to

12 produce satisfactory evidence—in addition to the attorney’s own affidavits—that the requested rates

13 are in line with those prevailing in the community for similar services by lawyers of reasonably

14 comparable skill, experience and reputation.” Blum v. Stenson, 465 U.S. 886, 896 n. 11 (1984); see

15 also Schwarz v. Secy. of Health and Human Servs., 73 F.3d 895, 908 (9th Cir. 1995). Thus, Plaintiff

16 must establish that the requested rates are reasonable in the Eastern District of California, Fresno

17 area. See Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997) (“Generally, the relevant community

18 is one in which the district court sits.”).

19          “[H]ourly rates generally accepted in the Fresno Division for competent experienced
20 attorneys [are] between $250 and $380, with the highest rates generally reserved for those attorneys

21 who are regarded as competent and reputable and who possess in excess of 20 years of experience.”

22 Silvester v. Harris, No. 1:11–CV–2137 AWI SAB, 2014 WL 7239371 at *4 (E.D. Cal. Dec. 17,

23 2014). For attorneys with “less than ten years of experience, . . . the accepted range is between $175

24 and $300 per hour.” Id. at *4 (citing Willis v. City of Fresno, No. 1:09–CV–01766–BAM, 2014 WL

25 3563310 (E.D. Cal. July 17, 2014); Gordillo v. Ford Motor Co., No. 1:11–cv–01786 MJS, 2014 WL

26 2801243 (E.D. Cal. June 19, 2014)).
27          The declaration in support of the motion from Plaintiff’s counsel Lisa Passalacqua provides
28 rates and background information for four attorneys: Ms. Passalacqua, Edna Kersting, Adam

                                                      6
       Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 7 of 18


 1 Ernette, and Stephanie Ferrari. (Doc. 113 at 2–3.) Ms. Passalacqua, seeking a rate of $300.00 per

 2 hour, has been a practicing attorney since 1992, and her practice focuses on life, health, and

 3 disability insurance and ERISA litigation. (Id. at 2.) Ms. Kersting, seeking a rate of $325.00 per

 4 hour, graduated from university in Germany in 1999 and received law degrees from the University

 5 of Illinois, College of Law in 2000 (LL.M.) and 2002 (J.D.); she is a partner at Wilson Elser and

 6 has represented Plaintiff since 2005. (Id. at 2.) Mr. Ernette, seeking a rate of $225.00 per hour, was

 7 a then-third-year associate, and Ms. Ferrari, seeking a rate of $205.00 per hour, was a then-first-year

 8 associate. (Id. at 2.)

 9          The Court finds that the requested rates for Ms. Passalacqua, who has been practicing law
10 for nearly 30 years, and Ms. Kersting, who has been practicing for nearly 20 years in the United

11 States, are within the rates found to be reasonable in other cases in the Fresno Division of the United

12 States District Court for the Eastern District of California. See In re Taco Bell Wage & Hour

13 Actions, 222 F. Supp. 3d 813, 841 (E.D. Cal. 2016). The rates for Mr. Ernette and Ms. Ferrari,

14 however, will be reduced. Plaintiff has provided no information as to when either of them graduated

15 law school or began practicing; Ms. Passalacqua’s declaration states only that they were third- and

16 first-year associates, respectively. Based on this limited information, the Court finds that a rate of

17 $195.00 per hour for Mr. Ernette, and $175.00 for Ms. Ferrari, to be reasonable. See Garcia v. FCA

18 US LLC, No. 1:16–CV–0730–JLT, 2018 WL 1184949, at *6 (E.D. Cal. Mar. 7, 2018) (adjusting

19 hourly rate for an attorney who had been in practice for less than five years to $175).

20          2.      Hours Expended
21          In an interpleader action, “the scope of compensable expenses is limited[.]” Tise, 234 F.3d
22 at 426. Expenses that may be reimbursed include preparing the complaint, obtaining service of

23 process on the claimants, attending the Rule 26(f) conference, and preparing an order discharging

24 the plaintiff from liability and dismissing it from the action. See Furia v. McGrew, No. 2:19–CV–

25 00942–JAM, 2020 WL 4208274, at *4 (E.D. Cal. July 22, 2020); Chase Inv. Servs. Corp. v. Law

26 Offices of Jon Divens & Assocs., LLC, No. CV099152SVWMANX, 2010 WL 11597568, at *6, 8
27 (C.D. Cal. June 10, 2010). A fee applicant demonstrate that the requested hours were reasonably

28 expended (i.e., not duplicative, unproductive, excessive or otherwise unnecessary). Allianz Life,

                                                      7
       Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 8 of 18


 1 852 F. Supp. 2d at 1169 (citing Hensley, 461 U.S. at 434).

 2          Plaintiff’s motion does not provide a breakdown of the hours requested for each attorney,
 3 but Ms. Passalacqua’s declaration indicates that she billed over 110.3 hours, Ms. Kersting billed

 4 over 30.2 hours, Mr. Ernette billed 1.3 hours, and Ms. Ferrari billed 5.3 hours. (See Doc. 109 at 8–

 5 9; Doc. 113 at 2.) The Court notes that the time records submitted by Plaintiff were organized only

 6 by date. As Plaintiff’s counsel did not otherwise summarize or aggregate the hours spent on the

 7 aforementioned recoverable tasks, the Court has expended considerable time and resources in

 8 estimating the time spent by counsel on each of these tasks by examining the descriptions of the

 9 tasks in the contemporaneous billing records. Because the burden is on the fee applicant to

10 demonstrate the reasonableness of the fees, any ambiguities in the time records (i.e., where it was

11 not clear to the Court what exactly counsel was working on) have been resolved against Plaintiff.

12 See Chase Inv. Servs. Corp., 2010 WL 11597568, at *8. Having thoroughly reviewed the time

13 records, and for the reasons explained below, the Court finds that a significant reduction of the hours

14 requested is warranted as some of the time billed for was either excessive or for tasks not

15 compensable.

16              a.     Clerical and Other Non-Compensable Tasks
17          Generally, work that is “clerical in nature . . . should [be] subsumed in firm overhead rather
18 than billed” and is therefore not recoverable. Nadarajah v. Holder, 569 F.3d 906, 921 (9th Cir.

19 2009). Attorneys may not legitimately bill for clerical or secretarial work. Z.F. by & through

20 M.A.F.J.F. v. Ripon Unified Sch. Dist. (RUSD), No. 2:10–cv–00523–TLN–CKD, 2017 WL

21 1064679, at *6 (E.D. Cal. Mar. 21, 2017); Lema v. Comfort Inn Merced, No. 1:10–cv–01131–SMS,

22 2014 WL 1577042, at *6 (E.D. Cal. Apr. 17, 2014) (citing Missouri v. Jenkins by Agyei, 491 U.S.

23 274, 288 n.10 (1989)). “It is appropriate to distinguish between legal work, in the strict sense, and

24 investigation, clerical work, compilation of facts and statistics and other work which can often be

25 accomplished by nonlawyers[.]” Lema, 2014 WL 1577042, at *6.

26          Tasks deemed clerical include: reviewing court-generated notices; preparing documents for
27 filing; filing documents; informing a client that a document has been filed; maintaining and pulling

28 files; receiving, downloading, and emailing documents; and communicating with court staff. Haw.

                                                      8
       Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 9 of 18


 1 Motorsports Inv., Inc. v. Clayton Grp. Servs., 2010 WL 4974867, at *5 (D. Haw. Dec. 1, 2010); In

 2 re Taco Bell Wage & Hour Actions, 222 F. Supp. 3d 813, 831 (E.D. Cal. 2016) (non-compensable

 3 attorney functions include preparation of proofs of service, electronically filing documents,

 4 supervising the filing of documents, and preparing documents for mailing). In addition, “charges

 5 for . . . reviewing and exchanging emails and other correspondence[] and reviewing the Court’s

 6 docket are not appropriate.” Transamerica Life Ins. Co., 2012 WL 2839704, at *10.

 7          By the Court’s estimate, Plaintiff’s counsel expended 54.2 hours on clerical and other non-
 8 compensable tasks, including preparing documents for service, reviewing court notifications and

 9 filed documents, and corresponding via email and telephone. See Protective Life Ins. Co. v. Alvarez,

10 No. 12–CV–1749–MMA–DHB, 2013 WL 526183, at *4 (S.D. Cal. Feb. 11, 2013) (deducting time

11 for preparing and exchanging emails and other communications and reviewing “a five-line order on

12 the Court’s docket”). Also included in that total are 1.2 hours billed for substituting counsel of

13 record—clearly clerical—and responding to the Court’s October 22, 2019 Order to Show Cause

14 (Doc. 24). See Dearmon v. Colvin, No. 2:13–CV–0230 GEB CKD, 2013 WL 5703612, at *1 (E.D.

15 Cal. Oct. 16, 2013) (“It is unreasonable to charge either defendant or plaintiff’s client for hours

16 attributable to the incompetence of plaintiff's counsel. No award should be made for the 6.3 hours

17 claimed in connection with the order to show cause.”)

18          The Court notes that the bulk of the non-compensable time—35.4 hours—was for various
19 correspondence via e-mail or telephone, including communications between Plaintiff’s counsel and

20 Defendants. In concluding that the attorneys’ fees billed for these expenditures are not recoverable,

21 the Court is not suggesting that the communications were unnecessary or unhelpful in moving the

22 case along. Rather, the Court has determined only that, under applicable law, they are not

23 recoverable. See Tise, 234 F.3d at 426. Indeed, “[i]n issuing policies and setting premiums, [an

24 insurance company] must anticipate that conflicting claims will arise and that it will routinely be

25 required to incur expenses to investigate and resolve such claims.” Billini, 2007 WL 4209405, at

26 *4. “Providing claimants with information related to the claims process is simply part of the
27 administrative tasks for disbursal of annuities like the one[] . . . purchased from Plaintiff, regardless

28 of whether they are subject to interpleader.” Delaware Life Ins. Co. v. Moore, No. 18CV944-L

                                                       9
      Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 10 of 18


 1 (MSB), 2019 WL 762655, at *6 (S.D. Cal. Feb. 21, 2019).

 2          A reduction of the hours requested is also warranted because the time billed for some of the
 3 aforementioned tasks was not reasonable. “[A] fee applicant must show that she exercised billing

 4 judgment in the preparation of the attorney’s fee application and that the requested hours were

 5 reasonably expended.” Allianz, 852 F. Supp. 2d at 1169 (citing Hensley, 461 U.S. at 433 (1983)).

 6 As demonstrated by the following examples, which the Court finds to be representative of Plaintiff’s

 7 counsel’s billing practices, Ms. Passalacqua and Ms. Kersting failed to exercise appropriate

 8 judgment in their application for fees.

 9          It appears that each time a minute order or court notification was issued, Plaintiff’s counsel
10 billed at least 0.1 hours (6 minutes) to review it, even when that amount of time was not warranted,

11 and at least 2.1 hours were billed for such review. For example, on June 4, 2019, Ms. Kersting

12 billed 0.2 hours (12 minutes) to review a two-sentence minute order continuing the scheduling

13 conference. (Doc. 15; Doc. 113 at 11.) On May 19, 2020, Ms. Passalacqua billed 0.1 hours (6

14 minutes) for reviewing the following notice: “INTERPLEADER DEPOSIT RECEIVED (28 U.S.C.

15 Section 1335) in the amount of $115448.94.” (Doc. 40; see Doc. 113 at 41 (narrative: “Receive

16 court’s order indicating deposit of interpleader funds.”).) It defies belief that a partner at a law firm

17 and an attorney with nearly 30 years of experience would require at least six minutes to review a

18 few words or sentences.

19          Similarly, time billed for reviewing other court orders and documents filed by Defendants
20 was excessive. For example, Ms. Passalacqua billed 0.1 hours each for the receipt of various

21 statements of non-opposition and consents to magistrate jurisdiction. (See Doc. 113 at 26, 41, 43.)

22 Ms. Kersting billed 0.1 hours each for receiving and reviewing waivers of service. (See id. at 10,

23 11, 12.) On July 16, 2019, Ms. Passalacqua billed 0.2 hours (12 minutes) for communicating with

24 Ms. Kersting “regarding proper file number” and then another 0.2 hours “to correct case number.”

25 (See id. at 12.) The Court notes that completing most of these tasks takes a very minimal amount

26 of time each, and may not even have been appropriate for billing.
27          Based on the foregoing, the Court will deduct 54.2 hours for time spent on non-recoverable
28 tasks and unreasonably billed time.

                                                       10
      Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 11 of 18


 1              b.         Compensable Tasks
 2          As mentioned above, the scope of expenses that are compensable in an interpleader action
 3 is limited. Tise, 234 F.3d at 426. In accordance with the Ninth Circuit’s rule in Tise, the Court will

 4 allow some recovery for the following tasks: preparing the complaint and the motion to deposit

 5 funds; obtaining service of process on the claimants; preparing for and attending the Rule 26(f)

 6 conferences; and preparing the motion for discharge and dismissal.

 7                   i.      Preparing the Complaint
 8          “Drafting an interpleader complaint should be a straight-forward process.          Indeed, in
 9 addition to the jurisdiction and venue allegations, the plaintiff-in-interpleader need only allege that

10 conflicting demands were made to a particular fund or property held by the plaintiff as a stakeholder,

11 that a real and reasonable risk exists of multiple liability, and make an appropriate demand for

12 relief.” Chase Inv. Servs. Corp., 2010 WL 11597568, at *8. Here, Plaintiff’s counsel spent 12.0

13 hours preparing an eight-page complaint with twelve exhibits (see Doc. 1). Ms. Ferrari expended

14 5.3 hours total researching the factual basis for the complaint, drafting the complaint, and preparing

15 all of the exhibits. (Doc. 113 at 6, 7, 9.) Ms. Kersting subsequently spent 6.7 hours reviewing,

16 revising, and finalizing the complaint and exhibits. (Id. at 7, 9.)

17          The Court finds the amount of time spent by Ms. Kersting on the complaint to be excessive.
18 Ms. Kersting, an experienced partner, expended more time reviewing and editing the complaint than

19 it took Ms. Ferrari, then a first-year associate, to research and draft the entire pleading. As the

20 complaint is not a particularly complex document, consisting primarily of factual allegations, Ms.

21 Kersting’s lengthy review was not justified. It also appears that of the 6.7 hours billed, 0.9 hours

22 was spent on preparing the complaint for filing, which is a non-compensable clerical task. (See Doc.

23 113 at 9.) Accordingly, the Court will award Ms. Ferrari 5.3 hours and Ms. Kersting 1.5 hours for

24 their respective work on the complaint.

25                   ii.     Motion to Deposit Funds
26          Ms. Passalacqua spent 3.3 hours preparing the motion to deposit the Annuity funds. (Doc.
27 113 at 29, 30.) The Court finds the amount of time expended to be excessive, given that the motion

28 is approximately 1.5 pages (with the caption and attorney information). (See Doc. 58.) The motion

                                                      11
      Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 12 of 18


 1 to deposit funds is a simple document, containing only factual statements and no law or legal

 2 analysis. See Dusseldorp v. Ho, 4 F. Supp. 3d 1069, 1071–72 (S.D. Iowa 2014) (observing that a

 3 motion to deposit interpleaded funds does not involve complex issues of fact or law). Therefore,

 4 the Court will award Ms. Passalacqua 1.0 hour for her work on the motion to deposit funds.

 5          The records also indicate that Mr. Ernette billed 1.3 hours for drafting a “motion for entry
 6 of order for deposit of the funds” on July 1, 2019 (see Doc. 113 at 12), but no such filing was made

 7 with the Court around that time, and Ms. Passalacqua appears to have drafted anew the motion to

 8 deposit funds that was ultimately filed with the Court in March 2020 (see id. at 29 (narrative for Ms.

 9 Passalacqua on March 10, 2020 states, “Draft motion for deposit”)). Thus, the Court will not award

10 Mr. Ernette any time for working on a motion to deposit funds, as it would be duplicative of Ms.

11 Passalacqua’s work. See Cervantes v. Vargas, No. 117CV00923LJOSKO, 2018 WL 2455615, at

12 *5 (E.D. Cal. June 1, 2018) (hours that “excessive, redundant, or otherwise unnecessary” should be

13 excluded from the lodestar amount) (quoting Hensley, 461 U.S. at 434).

14                 iii.    Service
15          The Court estimates that Plaintiff’s counsel spent 39.1 hours obtaining service of process on
16 the Defendants. That number includes, in part, time spent on obtaining entries of default as to some

17 claimants, dismissing English from the case, and preparing the motion for service of Florence by

18 publication and effectuating service. The Court recognizes that service was more challenging when

19 compared to a typical case—given the number of pro se defendants. Nonetheless, the Court will

20 reduce the hours requested because an unreasonable number of hours was billed for some of the

21 tasks performed.

22          For example, Ms. Passalacqua expended 13.1 hours preparing two motions for service of
23 Florence by publication. The Court declines to award all of the time requested because the first

24 motion was denied due to counsel’s failure to comply with the relevant requirements and include

25 sufficient information to justify service by publication. (See Doc. 40.) Furthermore, the time billed

26 for working on the motions was unreasonable. The first motion was two pages and accompanied
27 by a 1.5 page declaration (with the caption) (Docs. 39 & 39-1), on which Ms. Passalacqua expended

28 4.7 hours (see Doc. 113 at 15–18). The second motion for service by publication was approximately

                                                     12
      Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 13 of 18


 1 three pages and accompanied by an approximately two-page declaration with two exhibits

 2 (affidavits of unsuccessful service). (Docs. 81 & 81-1.) Ms. Passalacqua billed 8.4 hours for her

 3 work on the latter motion (see Doc. 113 at 43–44), which the Court finds excessive since the second

 4 motion and declaration are substantially similar to the first motion and declaration, other than the

 5 addition of approximately two pages of factual statements and the exhibits. The Court concludes

 6 that an award of 5.3 hours reasonably compensates Ms. Passalacqua for her efforts on the motions

 7 for service by publication.

 8          The 7.3 hours expended by Ms. Passalacqua on preparing three requests for entry of default
 9 (for Raymond, Lee, and Florence) and one notice of voluntary dismissal (of English) are also

10 unreasonable. Each request for entry of default is less than two pages, and the content of each

11 accompanying declaration is largely duplicative of that in the entry-of-default request. (See Docs.

12 30, 30-1, 31, 31-1, 101, 101-1.) The Court also notes that the requests for Raymond and Lee are six

13 sentences each and appear to be identical other than the name of the defendant for which entry of

14 default was being requested. (See Docs. 30 & 31.) The notice of voluntary dismissal of English is

15 four sentences long (see Doc. 32), and the Court cannot comprehend why it took an experienced

16 attorney at least 0.9 hours (54 minutes) (see Doc. 113 at 14, 15) to prepare such a routine notice.

17 The 0.7 hours (included in the 7.3 hour total noted above) billed by Ms. Passalacqua to prepare a

18 one-sentence statement of non-opposition to Raymond’s motion to set aside the entry of default

19 (Doc. 76) and “confirm service issues on all parties” is likewise excessive and unreasonable (see

20 Doc. 113 at 42). The Court finds that 1.2 hours would be more than reasonable to prepare all of

21 these documents. See Cervantes, 2018 WL 2455615, at *6 (finding “.50 hours (30 minutes) for

22 drafting a routine request for entry of default judgment to be excessive”).

23          As for the remaining 18.7 hours spent by Plaintiff’s counsel on various tasks related to
24 effectuating service, some of the time expended was excessive or unnecessary given the work

25 performed and should be reduced. For example, Ms. Kersting expended 0.6 hours researching the

26 date of English’s death and the addresses at which service attempts were made and communicating
27 that information to Ms. Passalacqua. (See Doc. 113 at 14, 17.) Ms. Passalacqua billed 7.9 hours for

28 preparing and sending documents to, and communicating with, two sheriff’s offices to serve

                                                     13
      Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 14 of 18


 1 Florence prior to the motion for service of publication. (See id. at 20–22, 24, 26, 39.) “[P]reparing

 2 and sending documents to the process server and speaking to the process server are appropriate

 3 clerical tasks.” Cervantes, 2018 WL 2455615, at *6. On November 4, 2019, Ms. Passalacqua billed

 4 0.8 hours for preparing waiver-of-service documents for Daisy and Ronald—which requires little

 5 more than the entry of names and dates. (See Docs. 36 & 37, Doc. 113 at 15.)

 6          The Court notes that some of Ms. Passalacqua’s entries are presented in block-billing format.
 7 (See Doc. 113, entries for January 22, 2020, June 22 and 29, 2020; and July 28, 2020.) For example,

 8 on June 29, 2020, Ms. Passalacqua billed 2.1 hours with the following narrative description:

 9 “Communications with Fresno Bee for publication information, requirements and fees; review of

10 order and requirements for documents to publish in order to effectuate service; email communication

11 to Fresno Bee legal notice department;[ ]Edits to summons for JD Florence for publication.” (Id. at

12 48.) “Block billing, which bundles tasks in a block of time, makes it extremely difficult for a court

13 to evaluate the reasonableness of the number of hours expended.” Aranda v. Astrue, No. CV 08–

14 340–MA, 2011 WL 2413996, at *5 (D. Or. June 8, 2011). In situations involving documentation

15 with block-billing, the court should either request more information or “simply reduce[ ] the fee to

16 a reasonable amount.” Fischer v. SJB–P.D. Inc., 214 F.3d 1115, 1121 (9th Cir. 2000) (citing

17 Hensley, 461 U.S. at 433 for the proposition that a district court can “reduce” the fee award where

18 the documentation is inadequate). Based on a review of the time records, including the discussion

19 included herein, the Court finds that an award of 4.5 hours is appropriate to compensate Ms.

20 Passalacqua for the hours reasonably expended in effectuating service of Florence by publication

21 and addressing any other service-related matters (e.g., the retention of a private investigator to locate

22 Florence).

23          Accordingly, Ms. Passalacqua will be awarded 11.0 hours, and Ms. Kersting 0.9 hours, for
24 their time expended on obtaining service of process of the Defendants.

25                  iv.     Scheduling Conferences
26          Ms. Passalacqua billed 31.9 hours for work related to preparing for and attending the four
27 scheduling conferences held in this case, including conferring with Defendants and submitting six

28 joint scheduling reports. Four of the reports were approximately two pages in length, and the two

                                                       14
      Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 15 of 18


 1 others were eight pages long. The Court will reduce the time awarded because several of the billing

 2 entries are excessive or unnecessary, as highlighted by the following examples:

 3         •   For the first 1.5-page report (with the caption and attorney information) filed on February
 4             6, 2020, Ms. Passalacqua billed 4.2 hours researching and preparing the document,
 5             which contained no legal authority or legal arguments. (Doc. 113 at 20–22.)
 6         •   On February 6, 2020, in a particularly egregious example, Ms. Passalacqua recorded that
 7             it took her 0.3 hours (18 minutes) to “[r]eceive and review” the Court’s five-sentence
 8             minute order requesting an amended joint scheduling report (Doc. 43), and that she spent
 9             0.7 hours (42 minutes) reviewing the Court’s Order Setting Mandatory Scheduling
10             Conference (Doc. 5). (Doc. 113 at 22.) The Court notes that, the week prior, on January
11             30, 2020, Ms. Passalacqua had already billed 0.3 hours for reviewing that same order.
12             (Id. at 20.)
13         •   Ms. Passalacqua billed 1.0 hour to prepare a letter to Defendants to set up a conference
14             call—a task that should have taken a few minutes at most—and 0.5 hours to locate their
15             email addresses. (Doc. 113 at 22.)
16         •   Ms. Passalacqua expended 2.1, 2.6, and 3.2 hours to prepare the approximately two-page
17             reports (see Doc. 113 at 27, 35, 36, 37, 45–46) filed on March 3, 2020, April 23, 2020,
18             and June 23, 2020, respectively (Docs. 50, 61, 88). These reports contain only factual
19             statements and there is overlap between them.
20         •   Ms. Passalacqua billed 4.3 hours to prepare the eight-page joint scheduling report (see
21             Doc. 113 at 46–48) filed on June 26, 2020 (Doc. 93), six pages of which appear to be
22             substantially similar to the Amended Scheduling Report filed on February 12, 2020,
23             (Doc. 44), with modifications to the proposed dates.
24         Therefore, based on the Court’s experience with this action and review of the time records,
25 the Court finds that an award of 11.2 hours reasonably compensates Ms. Passalacqua for her work

26 related to preparing for and attending the scheduling conferences.
27                 v.         Motion for Discharge and Dismissal
28         “Drafting an Interpleader motion should also be a relatively formulaic process that, under

                                                     15
      Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 16 of 18


 1 the usual circumstances, should only take a few hours.” Chase Inv. Servs. Corp., 2010 WL

 2 11597568, at *8 (C.D. Cal. June 10, 2010). Ms. Passalacqua expended 5.3 hours preparing the

 3 motion for discharge and dismissal, which the Court finds reasonable.

 4              c. Total Attorney’s Fees
 5          In sum, Plaintiff should be awarded attorneys’ fees as follows:
 6
             Attorney         Rate      Hours                                 Fees
 7
             Kersting         $325      2.4                                   $780.00
 8
             Passalacqua      $300      28.3                                  $8490.00
 9
             Ernette          $195      0.0                                   $0.00
10
             Ferrari          $175      5.3                                   $927.50
11
                                                                              $10,197.50
12

13          Accordingly, Plaintiff is awarded attorneys’ fees in the total amount of $10,197.50. This
14 amount constitutes 8.8 percent of the funds deposited with the Court, “which is in line with Ninth

15 Circuit authority, and the award adequately compensates [Plaintiff] for its bona fide expenditures as

16 a disinterested interpleader plaintiff.” State Farm Life Ins. Co. v. Cai, No. 09–CV–00396–LHK,

17 2013 WL 4782383, at *3 (N.D. Cal. Sept. 6, 2013) (reducing fee award from $25,000 to $15,000

18 for an award of “more than 4% of the fund”); see Tise, 234 F.3d at 415 (upholding award of 0.8

19 percent of $365,000 fund).

20 D.       Future Proceedings
21          After the stakeholder is discharged, procedurally the court moves on to the second stage of
22 an interpleader proceeding involving the adjudication of the adverse claims of the defendant

23 claimants. Billini, 2007 WL 4209405, at *2; Lincoln Nat’l Life Ins. Co. v. Graham, No. 2:12–cv–

24 2177–SVW–RZ, 2013 WL 12132047, at *3 (C.D. Cal. Jan. 3, 2013).                        “Absent special
25 circumstances, the second phase ‘proceeds like any other action. Accordingly, when there is no

26 genuine issue of material fact that justifies continuing to trial, the second stage may be adjudicated
27 on a summary judgment motion. [O]therwise, the dispute will be tried[.]’ ” Lincoln Nat’l Life Ins.

28 Co., 2013 WL 12132047, at *3 (internal brackets and ellipsis omitted) (quoting 7 Charles Alan

                                                     16
     Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 17 of 18


 1 Wright, Arthur R. Miller & Mary Kane, Federal Practice & Procedure § 1714 (3d ed. 2001)).

 2          Following the discharge of Plaintiff, the Court will conduct the second stage of the
 3 interpleader action and determine the adjudication of any adverse claims. As a reminder to the

 4 parties, all non-dispositive and dispositive motions are to be filed by March 17, 2021. (See Doc.

 5 112). In addition, pursuant to the Amended Scheduling Order (Doc. 112), the Parties were to

 6 propose dates for a Settlement Conference by November 12, 2020, but they failed to do so. The

 7 Court will direct the parties to propose dates for the Conference, as set forth below.

 8                                 IV.      CONCLUSION AND ORDER
 9          Based on the foregoing, Plaintiff’s motion for an order of discharge and dismissal is
10 GRANTED and the motion for an award of attorneys’ fees and costs is GRANTED IN PART. The

11 Court hereby ORDERS as follows:

12          1.     Plaintiff is DISCHARGED and DISMISSED WITH PREJUDICE from this action;
13          2.     Defendants are ENJOINED and PERPETUALLY RESTRAINED from instituting
14                 any future suits against Plaintiff with respect to the Annuity and its proceeds;
15          3.     Plaintiff is AWARDED $10,197.50 in attorneys’ fees, to be deducted and paid from
16                 the funds deposited with the Court, made payable via a check to “Principal Life
17                 Insurance Company,” and mailed forthwith to Plaintiff’s counsel of record, Lisa
18                 Silva Passalacqua, Wilson, Elser, Moskowitz, Edelman & Dicker LLP; and
19          4.     The defendant claimants are to discuss the advantages of and possibilities for
20                 settlement with each other and propose a date on which a Settlement Conference will
21                 be set. Unless all the parties affirmatively request that the assigned trial judge
22                 participate in the conference and waive in writing any claim of disqualification on
23                 that basis to act as the trial judge in the action thereafter, the assigned trial judge shall
24                 not conduct the settlement conference. See E.D. Cal. L.R. 270(b). Accordingly, the
25                 Settlement Conference will at this time be set before another Magistrate Judge, who
26                 holds Settlement Conferences on Tuesdays and Thursdays at 1:00 p.m. By no later
27                 than March 5, 2021, the parties shall file a joint statement 1) confirming that they
28                 have met and conferred, and 2) setting forth three to four proposed Settlement

                                                       17
      Case 1:19-cv-00147-SKO Document 118 Filed 02/24/21 Page 18 of 18


 1              Conference dates in accordance with the Court’s calendar. An order setting forth the
 2              Settlement Conference requirements and procedures will follow.
 3
     IT IS SO ORDERED.
 4

 5 Dated:   February 23, 2021                               /s/   Sheila K. Oberto             .
 6                                                UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 18
